Citation Nr: 9918567	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-28 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
lumbar syndrome.


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of August 1997 from the Jackson, Mississippi, 
Regional Office (RO).  The Board previously remanded this 
appeal in September 1998 deciding at that time that the issue 
of entitlement to service connection for degenerative disc 
disease was raised by the medical evidence and was 
intertwined with the issue in appellate status.  The issue of 
entitlement to service connection for degenerative disc 
disease of the L5-S1 was subsequently formally adjudicated by 
the RO, and denied in a rating decision of February 1999.  
The veteran has not yet submitted a notice of disagreement as 
to this issue.  As the claim for entitlement to service 
connection for degenerative disc disease has not been 
perfected for appeal, it is therefore not currently within 
the Board's jurisdiction.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The lumbar syndrome is manifested by moderate limitation 
of motion of the lumbar spine. 


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for lumbar 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation for lumbar syndrome is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, this 
claim is plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  The veteran has not alleged that any 
records of probative value that may be obtained as to this 
issue, and which have not already been requested or 
associated with his claims folder, are available.  The claims 
folder documents that the RO has attempted to obtain all 
relevant record.  The RO also informed the veteran that his 
medical records had been requested and that it was his 
responsibility to make sure that the medical records were 
received.  The Board accordingly finds that the duty to 
assist him with regard to this claim is satisfied.

As stated above, the veteran essentially contends that his 
service-connected lumbar syndrome is of such severity as to 
warrant an increased (compensable) evaluation.  Disability 
ratings are based on schedular requirements which reflect the 
average impairment of earning capacity occasioned by the 
state of a disorder. 38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities. 38 C.F.R. Part 4.  
In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history, 
including service medical records. 38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The veteran's lumbar syndrome is evaluated under the criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5295 (1998).  
Diagnostic Code 5295 provides a zero percent rating for 
lumbosacral strain with slight subjective symptoms only.  A 
10 percent rating is assigned for lumbosacral strain with 
characteristic pain on motion. A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space. 

Lumbar syndrome may also be evaluated under Diagnostic Code 
5292 which provides for the evaluation of limitation of 
motion of the lumbar spine.  When the limitation of motion of 
the lumbar spine is slight, a 10 percent rating is provided. 
When the limitation of motion is moderate, a 20 percent 
rating is provided.  When the limitation of motion is severe, 
a rating of 40 percent is warranted.

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).

The evidence of record includes the report of a September 
1993 VA Joints examination.  At that time the veteran 
complained of low back pain.  There He was told that his pain 
was probably due to posture.  He described a chronic low 
grade back pain aggravated by bending and lifting and 
prolonged sitting.  He had occasional pain radiation into the 
right leg and foot.  There was no history of injury.  

The examination showed that he was able to stand erect, and 
there was no evidence of spasm or tenderness.  The range of 
motion of the lumbar back was 75 degrees of flexion and 35 
degrees of extension.  X-rays showed mild narrowing of the 
L5-S1. The diagnosis was lumbar syndrome.  A rating decision 
of October 1993 granted service connection for low back pain 
and assigned a noncompensable evaluation.  

A VA examination was conducted in July 1997.  At that time 
the veteran complained of low back pain which also went down 
his right leg.  He reported that he was employed as a 
telephone service installer.  The examination of the 
lumbosacral spine showed no paraspinal tenderness.  The 
veteran was able to stand on one lower extremity at a time, 
and his gait pattern was unremarkable.  

The range of motion of the lumbar spine was 66 degrees of 
flexion, 27 degrees of extension, 16 degrees of right and 
left lateral flexion, rotation to the right of 37 degrees, 
and rotation to the left of 38 degrees.  The examiner 
indicated that a previous MRI of the lumbosacral spine 
indicated mild bulging of the disc at L4, L5-S1.  The 
diagnosis was low back pain (mechanical).

Of record are VA, private, and military medical records 
covering a period from 1996 to 1998.  During this time, the 
veteran was treated for several problems, including 
complaints of back pain with numbness in the lower right 
extremity.  

A VA examination was conducted in November 1997.  At that 
time the veteran indicated that he worked for the Post 
Office.  He reported intermittent low back pain over the 
years, which had become worse during the past year.  Most of 
the pain was across the lower back and radiated down the 
posterior aspect of the right leg.  His [pain was aggravated 
by prolonged sitting.

The examination showed that the veteran stood erect with a 
level pelvis and no scoliosis.  The range of motion of the 
lumbar spine was 60 degrees of flexion, 20 degrees of 
extension, right and left lateral bending of 25 degrees.  The 
examiner noted that a normal range of motion was 60 degrees 
of flexion, 25 degrees of extension, and 25 degrees of 
lateral bending.  The veteran had no tenderness over his 
spinous processes.  Straight leg raising caused pain in the 
right thigh at 70 degrees.  Straight leg raising on the left 
was limited to 70 degrees due to hamstring tightness.  The 
pain on the right side was suggestive of nerve root 
irritation.  X-rays of the lumbosacral spine showed no 
abnormality.  The diagnosis was degenerative disc disease, 
L5-S1, without objective neurologic deficit.  

The examiner specifically stated that he had reviewed the 
claims folder, to include the MRI report, and that in his 
opinion he would not relate the current symptoms to the 
veteran's inservice low back pain.

A VA neurological examination was conducted in December 1998.  
The examiner stated that he did not know whether minor 
sensory differences in the lower extremities were secondary 
to the back problems that the veteran had in the past which 
were mainly mechanical ones or whether they were related to 
the trauma that he sustained to his right lower extremity.  
The examiner indicated that he did not find any significant 
disability from these very minimal neurologic deficits.  The 
report demonstrates that the veteran complained of fairly 
constant back pain.  

A VA orthopedic examination was conducted in December 1998.  
At that time, the veteran reported low back pain which began 
while in service, and that had continued to the present, with 
a specific worsening of the condition over the past two 
years.  The veteran complained of pain in the low back all 
the time, especially on the right side.  He was working as a 
mail carrier.

The examination showed that the veteran's gait was normal, 
and he was able to walk on his heels and toes without any 
difficulty.  Range of motion in the lumbosacral spine was 40 
degrees of flexion without any pain, 60 degrees with some 
assistance to give passive range of motion, and he had some 
discomfort during that range of motion, and he did not appear 
to be in any discomfort except for his subjective complaints.  

Extension was 20 degrees without any discomfort.  Passive 
range of motion could not be performed.  Lateral flexion to 
the left was 20 degrees without any pain, 25 degrees with 
minimal discomfort.  Right lateral flexion was 20 degrees 
without any pain, and 25 degrees with some discomfort, 
however there did not seem to be any voluntary effort.  
Rotation was 35 degrees bilaterally, and the veteran did not 
have any complaints of pain or discomfort.  The examiner 
indicated that normal range of motion is flexion to 95 
degrees, extension 35 degrees, lateral flexion to 40 degrees, 
and rotation to 35 degrees.

The examiner indicated that the veteran did not seem to have 
any limitation in ambulation.  He stated that on a scale of 1 
to 10 his pain was always at a level of 4.  He reported that 
at it worse it was beyond 10.  The pertinent diagnoses were 
L5-S1 radiculopathy with occasional symptoms, disc bulging, 
L4-L5-S1, and chronic low back pain with occasional radiation 
into the right leg.  The examiner indicated that it was 
almost impossible to differentiate between the service 
connected low back pain and the non-service connected low 
back pain.  

The examiner indicated that the low back pain could be 
aggravated by activities such as lifting, bending, pushing 
and pulling, considering the examination findings, the 
examiner did not think the veteran had any limitations at a 
normal level of pain.  The examiner reported that it would be 
impossible to estimate what his functional capacity and the 
severity of pain would be during flare-ups.  He was unable to 
rule out aggravation of symptoms occasionally due to the 
chronic nature of the low back pain that was diagnosed during 
service.

To summarize, the current medical evidence reflects that the 
veteran is experiencing constant pain in the low back, which 
radiates into his right leg.  This pain has necessitated 
treatment at outpatient clinic.  Additionally, the recent VA 
examination showed significant impairment in the range of 
motion of the lumbar spine.  The veteran has indicated that 
the pain becomes worse on use.  

The VA examiner in December 1998 was unable to rule out 
aggravation on use.  After reviewing the current finding in 
conjunction with the holding in the Deluca case it is the 
Board's judgment that the service connected low back 
disability causes functional impairment which is equivalent 
to moderate impairment in the range of motion of the lumbar 
spine.  Accordingly, a 20 percent rating is warranted under 
Diagnostic Code 5292.

However, these same findings do not show the presence of 
severe limitation of motion of the lumbar spine or listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Thus, a 
rating in excess of 20 percent is not demonstrated. 

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the veteran 
as required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
The Board finds no basis, which permits a higher rating.  The 
Board is also satisfied that the current medical evidence 
reflects the degree of functional impairment of the low back 
as set forth in DeLuca.



ORDER

Entitlement to an increased disability rating of 20 percent 
for lumbar syndrome is granted subject to the laws and 
regulations governing the payment of monetary awards.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

